DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment filed 01/27/2021.  Claims 1, 2 and 21 have been amended and no claims added.  Claims 1-22 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 01/27/2021, with respect to claims 1-22have been fully considered and are persuasive.  The outstanding rejections of claims 1-22 been withdrawn. 

Election/Restrictions
Claims 1-7 and 14-22 are allowable. The restriction requirement between Species A-E , as set forth in the Office action mailed on 08/28/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/28/2017 is fully withdrawn.  Claims 8-13, directed to Species B, C and E are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a gas concentrator system having the combined features of claim 1 including a gas compressor, at least two gas separation sieve beds, first and second valves, a fluid line, a flow rate sensor, a controller open the first and second valves for a time period calculated using the values obtained from a temperature sensor and a pressure sensor and a derived value based on a measured flow rate, where the derived value is a univariate quadratic polynomial.  As detailed in the Action of 10/27/2020, the art of record of Chekal discloses a gas compressor, at least two gas separation sieve beds, first and second valves, a fluid line, a controller open the first and second valves for a time period calculated using the values obtained from a temperature sensor and a pressure sensor and a derived value based on a measured flow rate however does not expressly disclose a flow rate sensor.  A flow rate sensor is taught by the art of record of Ando however still absent in the combined art is derived value is a univariate quadratic polynomial.  It would not have been obvious to further modify Chekal to comprise calculation of a value as claimed as a teaching to do so is absent in the art.  Claims 2-22 depend from claim 1 thus are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773